DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for bring the tool component and the lost seal into sealing contact while the sealing cavity is generated such that the tool component and the lost seal confine the sealing cavity at least in sections, does not reasonably provide enablement for broadly generating a sealing cavity between the carrier substrate and the tool component of the injection mold.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  There are no embodiments in the instant disclosure of generating the sealing cavity between the carrier substrate and the tool component .
Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for injection molding the surface cover layer within the sealing cavity on the carrier substrate, wherein the cover layer reaches behind the edge of the substrate, does not reasonably provide enablement for broadly inserting a surface cover layer into the sealing cavity. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  There are no embodiments in the instant disclosure of broadly inserting the surface cover layer into the sealing cavity.  The surface cover layer is injection molded within the sealing cavity.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Step c of claim 14 is indefinite because it is unclear whether or not it is related to the injection molded lost seal of step b.   The instant specification recites generating the sealing cavity between the carrier substrate and the tool component of the injection mold by bringing the tool component and the lost seal into sealing contact such that the tool component and the lost seal confine the sealing cavity at least in sections.  

 	Step e of claim 14 is indefinite because it is unclear whether or not it is related to the cover layer and substrate of step d.   If the trim part of step e is the resulting product of step d, it should be clearly and positively recited as such.
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoemann et al (US 2005/0227043).  Schoemann et al teach the claimed trim part as evidenced at figures 2B, 3B, and 4B.  First shot 24/46/70 constitute the claimed carrier substrate; and second shot 32/56/80 constitute the claimed surface cover layer.
Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bethune (USPN 6558599).  Bethune teaches the claimed trim part as evidenced at figure 10.  Molded part A constitutes the claimed carrier substrate; and paint P constitutes the claimed surface cover layer.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach two-shot injection molding processes: 20130095287,20190316390,7784844,20070207292,20070207289,6551540, and 8287789.  EP2149443 teaches two-shot injection molding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744